Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Response to Arguments
The rejections of the Final office action mailed 12/01/2020, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Grant R. McAdams (Reg. No. 68777), Attorney of Record, on 4/19/2022.
The application has been amended as follows:

(Currently amended):  A method of creating a 3D model of a device, the method comprising:
acquiring a digital representation of a first object;
determining a geometric design definition that defines a first device 3D model configured to fit the first object, where the geometric design definition comprises geometric relationships between the first device 3D model and the first object;
acquiring a digital representation of a second object different from the first object;
morphing the first device 3D model to fit the second object to generate a second device 3D model configured to fit the second object;
determining geometric relationships between the second device 3D model and the second object; [[and]]
validating the second device 3D model if ;
adjusting a 3D coordinate map of the second device 3D model if the geometric relationships between the second device 3D model and the second object are not proportional to the geometric relationships between the first device 3D model and the first object;
morphing the second device 3D model to generate a third device 3D model using the adjusted 3D coordinate map, where the third device 3D model is configured to fit the second object better than the second device 3D model based on a fit accuracy requirement;
determining geometric relationships between the third device 3D model and the second object; and
validating the third device 3D model if the geometric relationships between the third device 3D model and the second object are proportional to the geometric relationships between the first device 3D model and the first object.

(Previously presented):  The method of claim 1, where the geometric relationships between the first device 3D model and the first object comprise geometric fit accuracy parameters between the first device 3D model and the first object, and where the geometric relationships between the second device 3D model and the second object comprise geometric fit accuracy parameters between the second device 3D model and the second object.

(Previously presented):  The method of claim 2, where the geometric fit accuracy parameters between the first device 3D model and the first object comprise one or more maximum distances between the first device 3D model and the first object and/or one or more minimum distances between the first device 3D model and the first object.

(Currently amended):  The method of claim 2, where the geometric design definition further comprises non-geometric relationships between the first device 3D model and the first object, and where the method further comprises:
determining non-geometric relationships between the second device 3D model and the second object; and
validating the second device 3D model if 

(Currently amended):  The method of claim 4, where the non-geometric relationships between the first device 3D model and the first object comprise non-geometric fit accuracy parameters between the first device 3D model and the first object, and where the non-geometric fit accuracy parameters between the first device 3D model and the first object comprise one or more maximum pressures applied by the first device 3D model to the first object and/or one or more minimum pressures applied by the[[-]] first device 3D model to the first object.

(Currently amended):  The method of claim 1, where determining the geometric design definition comprises creating a 3D coordinate map of the first device 3D model comprising multiple points, where each point defines a point of the[[-]] first device 3D model, and where the multiple points of the 3D coordinate map are created based at least partly on the geometric relationships between the first device 3D model and the first object.

(Canceled)

(Canceled)

(Previously presented):  The method of claim 1, where the device is at least one of an orthosis, prosthesis, implant, and non-medical device, and where the second object different from the first object comprises the second object being a modified first object or a different object altogether.

(Currently amended):  A method of creating a 3D model, the method comprising:
acquiring a digital representation of a reference object;
determining a first geometric design definition that defines a 3D reference device model configured to fit the reference object, where the first geometric design definition comprises a fit accuracy requirement that defines the fit between the 3D reference device model and the reference object, a 3D reference coordinate map of the 3D reference device model based at least partly on the fit accuracy requirement, and geometric constructs of the 3D reference device model;
acquiring a digital representation of a target object different from the reference object;
mapping the 3D reference device model to the target object by modifying the 3D reference coordinate map of the 3D reference device model to fit the target object;
changing the first geometric design definition to create a second geometric design definition that defines a first 3D target device model designed to fit the target object by substituting the 3D reference coordinate map of the first geometric design definition with the modified 3D reference coordinate map; 
validating the first 3D target device model if 
adjusting the modified 3D reference coordinate map if the fit between the first 3D target device model and the target object is not the same as the fit between the 3D reference device model and the reference object as defined by the fit accuracy requirement;
changing the second geometric design definition to create a third geometric design definition that defines a second 3D target device model configured to fit the target object by substituting the modified 3D reference coordinate map of the second geometric design definition with the adjusted 3D reference coordinate map, where the second 3D target device model is configured to fit the target object better than the first 3D target device model based on the fit accuracy requirement;
validating the second 3D target device model if the fit between the second 3D target device model and the target object is the same as the fit between the 3D reference device model and the reference object as defined by the fit accuracy requirement; and
improving the determination of the first geometric design definition using one or more learning modules, where the one or more learning modules are configured to reference one or more validated 3D target device models, where a different geometric design definition is associated with each of the one or more validated 3D target device models, and where the one or more learning modules are configured to reference one or more of the different geometric design definitions associated with the one or more validated 3D target device models.

(Currently amended):  The method of claim 10, where the one or more learning modules are configured to reference one or more 3D reference device models, where a different geometric design definition is associated with each of the one or more 3D reference device models, and where the one or more learning modules are configured to reference one or more of the different geometric design definitions associated with the one or more 3D reference device models.

(Canceled)

(Currently amended):  The method of claim 10, where validating the first 3D target device model comprises overlaying the 3D target device model on the digital representation of the target object and comparing one or more geometric measurements between the 3D target device model and the target object against the fit accuracy requirement. 

(Previously presented):  The method of claim 10, where the fit accuracy requirement comprises a geometric fit accuracy requirement that defines one or more geometric relationships between the 3D reference device model and the reference object.

(Previously presented):  The method of claim 14, where the geometric fit accuracy requirement comprises a maximum distance between the 3D reference device model and the reference object or a minimum distance between the 3D reference device model and the reference object.

(Previously presented):  The method of claim 10, where the fit accuracy requirement comprises a non-geometric fit accuracy requirement that defines one or more non-geometric relationships between the 3D reference device model and the reference object.

(Previously presented):  The method of claim 16, where the non-geometric fit accuracy requirement comprises a maximum pressure applied by the 3D reference device model to the reference object or a minimum pressure applied by the 3D reference device model to the reference object.

(Canceled)

(Currently amended):  The method of claim 10, where the 3D reference device model is at least one of an orthosis, prosthesis, implant, and non-medical device, where the first 3D target device model and the second 3D target device model[[s]] are at least one of an orthosis, prosthesis, implant, and non-medical device, and where the target object different from the reference object comprises the target object being an altered version of the reference object or a different object altogether.

(Currently amended):  A 3D modeling system, comprising:
one or more data acquisition devices; and
a modeling unit, wherein the modeling unit is configured to:
process a reference object and a target object acquired from the one or more data acquisition devices, where the target object is topologically isomorphic to the reference object;
design a 3D reference device model to fit the reference object by determining fit accuracy parameters, where the fit accuracy parameters comprise first relationships between the 3D reference device model and the reference object, and where the first relationships between the 3D reference device model and the reference object comprise a 3D reference coordinate map of the 3D reference device model;
compare the 3D reference device model to the target object;
determine, based on the comparison between the 3D reference device model and the target object, second relationships between the 3D reference device model and the target object;
compare the first relationships between the 3D reference device model and the reference object with the second relationships between the 3D reference device model and the target object;
generate a first 3D target device model by modifying the 3D reference device model based on the comparison between the first relationships and the second relationships, where modifying the 3D reference device model comprises generating a 3D target coordinate map of the first 3D target device model by morphing the 3D reference coordinate map to fit the target object; 
compare the first 3D target device model to the target object;
determine, based on the comparison between the first 3D target device model and the target object, third relationships between the first 3D target device model and the target object;
validate the first 3D target device model if 
adjust the 3D target coordinate map of the first 3D target device model if the third relationships between the first 3D target device model and the target object are not within the threshold tolerance of the first relationships between the 3D reference device model and the reference object;
generate a second 3D target device model based at least partly on the adjusted 3D target coordinate map, where the second 3D target device model is configured to fit the target object better than the first 3D target device model based on a fit accuracy requirement;
validate the second 3D target device model if the adjusted relationships between the second 3D target device model and the target object are within the threshold tolerance of the first relationships between the 3D reference device model and the reference object; and
improve the generation of the first 3D target device model using one or more learning modules, where the one or more learning modules are configured to reference one or more validated 3D target device models and the third relationships associated therewith.

(Canceled)

(Currently amended):  The 3D modeling system of claim 20, where the 3D reference device model is at least one of an orthosis, prosthesis, implant, and non-medical device, and where the first 3D target device model and the second 3D target device model[[s]] are at least one of an orthosis, prosthesis, implant, and non-medical device.

(Previously presented):  The method of claim 1, where morphing the first device 3D model to fit the second object comprises computing the geometric design definition with parameters associated with the second object.

(Currently amended):  The method of claim 23, where the parameters associated with the second object comprise coordinates of the second object and/or data representative of differences between the first object and the second object[[s]].

(Previously presented):  The method of claim 23, where the parameters associated with the second object comprise dimensions of the second object.

(Currently amended):  The method of claim 1, where morphing the first device 3D model to fit the second object comprises changing inputs of the geometric design to have parameters associated with the second object, and where the parameters associated with the second object comprise coordinates of the second object and/or data representative of differences between the first object and the second object[[s]].

(Previously presented):  The method of claim 1, where morphing the first device 3D model to fit the second object comprises using a geometric difference between the first object and the second object.

(Previously presented):  The method of claim 1, where morphing the first device 3D model to fit the second object comprises using a measurement of the first object and a measurement of the second object.

(Previously presented):  The method of claim 28, where morphing the first device 3D model to fit the second object comprises using a detected feature of the first object and a detected feature of the second object.

(Previously presented):  The method of claim 29, where morphing the first device 3D model to fit the second object comprises using an image of the first object and an image of the second object.

(Previously presented):  The method of claim 1, where morphing the first device 3D model to fit the second object comprises identifying a difference between a first object boundary and a second object boundary.

(Previously presented):  The method of claim 31, where morphing the first device 3D model to fit the second object comprises identifying a difference between a first device 3D model boundary and the second object boundary.

(Previously presented):  The method of claim 1, where morphing the first device 3D model to fit the second object comprises identifying a difference between a first device 3D model boundary and a second object boundary.

(Previously presented):  The method of claim 1, where morphing the first device 3D model to fit the second object comprises graphically modifying a visual representation of the first device 3D model to fit the second object.

(Previously presented):  The method of claim 10, where modifying the 3D reference coordinate map of the 3D reference device model to fit the target object comprises determining dimensions between points of the 3D reference coordinate map and the target object.

(Previously presented):  The method of claim 35, where modifying the 3D reference coordinate map of the 3D reference device model to fit the target object comprises determining dimensions between points of the geometric constructs of the 3D reference device model and the target object.

(Previously presented):  The method of claim 10, where the geometric design definition comprises a computational model having inputs, and where the method further comprises morphing the 3D reference device model to fit the target object to generate the first 3D target device model by changing one or more of the inputs and computing the computational model with the one or more changed inputs.

(Previously presented):  The method of claim 37, where changing one or more inputs comprises substituting the 3D reference coordinate map of the first geometric design definition with the modified 3D reference coordinate map.

(Currently amended):  The method of claim 37, further comprising 

(Previously presented):  The method of claim 10, where the reference and target objects are different people.

(Previously presented):  The method of claim 10, where the target object is isomorphically the same as the reference object.

(Canceled)

(Previously presented):  The 3D modeling system of claim 20, where modifying the 3D reference device model comprises morphing the 3D reference coordinate map of the 3D reference device model into a 3D target coordinate map that fits the target object.

(Previously presented):  The 3D modeling system of claim 20, where the reference object and the 3D reference device model are stored in a database, where if the first 3D target device model is validated, the first 3D target device model is added to the database as another 3D reference device model and the target object is added to the database as another reference object, and where if the second 3D target device model is validated, the second 3D target device model is added to the database as another 3D reference device model and the target object is added to the database as another reference object.

(Previously presented):  The method of claim 1, where the first object is a first physical object, and where the second object is a second physical object.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
1) Colombo (NPL: A new design paradigm for the development of custom-fit soft sockets for lower limb prostheses, 2010) teaches new design paradigm proposed here is centered on the digital model of the interested part of the human body and it is completely based on a computer-aided modeling and simulation of the two interfacing parts: the stump and the socket. Different issues related to the human body are considered, e.g., the acquisition of the stump morphology, the generation of a complete virtual model including both the external shape (skin) and the geometry of the internal parts (muscles and bones), and the mechanical characterization of the stump to simulate the socket/stump interaction. (page 516 and 520)
2) Fortin (NPL: A 3D visualization tool for the design and customization of spinal braces, 2007) teaches a tool for personalized design and adjustment of spinal braces. The 3D visualization of the external trunk surface registered with the underlying 3D bone structures permits the clinicians to select pressure areas on the trunk surface for proper positioning of correcting pads inside the brace according to the patient’s specific trunk deformities. The design was validated on an X-ray dummy.
3) Wirx-Speetjens (US 2013/0166256 A1) teaches a method for designing and generating a device using accuracy maps and stability analysis. The steps include generating a three-dimensional model of a physical object and determining whether the three-dimensional model satisfies an accuracy threshold based on an accuracy map, generating a simulated representation of the device, determining whether the simulated representation of the device satisfies a stability threshold, simulating a fit of the device on the three-dimensional model if the simulated representation of the device satisfies the stability threshold, and determining whether the simulated fit of the device on the three-dimensional model is within a tolerance threshold. 
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 1:  
“determining geometric relationships between the third device 3D model and the second object; and validating the third device 3D model if the geometric relationships between the third device 3D model and the second object are proportional to the geometric relationships between the first device 3D model and the first object.
Claim 10: 
“changing the second geometric design definition to create a third geometric design definition that defines a second 3D target device model configured to fit the target object by substituting the modified 3D reference coordinate map of the second geometric design definition with the adjusted 3D reference coordinate map, where the second 3D target device model is configured to fit the target object better than the first 3D target device model based on the fit accuracy requirement; validating the second 3D target device model if the fit between the second 3D target device model and the target object is the same as the fit between the 3D reference device model and the reference object as defined by the fit accuracy requirement;”
Claim 20: 
“generate a second 3D target device model based at least partly on the adjusted 3D target coordinate map, where the second 3D target device model is configured to fit the target object better than the first 3D target device model based on a fit accuracy requirement; validate the second 3D target device model if the adjusted relationships between the second 3D target device model and the target object are within the threshold tolerance of the first relationships between the 3D reference device model and the reference object;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-6, 9-11, 13-17, 19, 20, 22-41 and 43-45 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148